COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-12-01124-CR
Trial Court Cause
Number:                   1243459
Style:                    Casey Demon Carmon
                          v The State of Texas
                  *
Date motion filed :       November 7, 2014
Type of motion:           Motion for Extension of Time to File Supplemental Brief
Party filing motion:      Appellant
Document to be filed:     Supplemental Brief

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           November 7, 2014
         Number of previous extensions granted:       0
         Date Requested:                              November 14, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: November 14, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually          Acting for the Court

Panel consists of Justices Higley, Bland, and Sharp

Date: November 10, 2014